SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

103
CA 12-01358
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, VALENTINO, AND MARTOCHE, JJ.


MARK W. LOUER, PLAINTIFF-APPELLANT,

                      V                                            ORDER

KATHLEEN H. BERSANI, AS EXECUTRIX OF THE ESTATE
OF FRANK A. BERSANI, JR., DECEASED,
DEFENDANT-RESPONDENT.


THE WLADIS LAW FIRM, P.C., SYRACUSE (KEVIN C. MURPHY OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

HISCOCK & BARCLAY, LLP, SYRACUSE (ROBERT A. BARRER OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered November 3, 2011. The order,
among other things, granted the cross motion of defendant for summary
judgment dismissing the complaint.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on January 11 and 25, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    February 1, 2013                      Frances E. Cafarell
                                                  Clerk of the Court